Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered. Claims 1-4 and 8-11 are currently under examination on the merits
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-5 and 10-11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-5 of US Patent 11,137,523.  Although the conflicting claims are not identical, they are not patentably distinct from each other because copending application claims a polyester film being stretched in the similar elongation ratios which inherently possesses all the properties as recited in the in instant claims 1-4 and 10-11. Therefore, it would have been obvious that the instantly claimed invention is unpatentable over US patent 11,137,523.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Murata et al (US 2013/0100378, ‘378 hereafter).
Regarding claims 1-4, ‘378 teaches polyester protective film having an in-plane retardation of greater than 3000 nm ([0015], [0052]), which is preferably stretched with a stretching ratios of 1 to 3.5, in the longitudinal direction; and 2.5 to 6.0 in the tranverse direction, specifically 1.5 times in longitudinal and 4 times  in transverse as in Example 3, to obtain a polyester film having lowest or no rainbow unevenness ([0070]-[0078], . 
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al (US 2013/0100378, ‘378 hereafter) in view of Epstein et al (US 2013/0335823, ‘823 hereafter).
Regarding claims 8-9, ‘378 teaches a stretched polyester film satisfying limitations recited in the present claim 8 as set forth above, ‘378 also discloses that the polyester film being used to as a protective film for a polarizing plate ([0014]-[0015]) may further combine with other optical films ([0043]), but does not specifically set forth that the optical film is a prism pattered layer to form a prism sheet as presently claimed, however, it is well known in the art that a prism patterned layer can be applied onto a protective film formed from polyester resin for a polarizing plate in order to improve brightness as evidenced by ‘823 (Fig 5, [0020], [0063]-[0067]). In light of these teachings, one of ordinary skill in the art would have used a prism patterned layer to form a prism sheet as protective film for a polarizing plate, with a prism pattern direction 
Regarding claims 10 and 11, modified ‘378 teaches a stretched polyester film satisfying limitations recited in the present claim 8 as set forth above, ‘378 discloses that a polarizing plate further comprises a polarizer ([0047]) but does not specifically set forth that the polarizer is reflective polarizer with multiple resin layers as presently claimed. However, it is a well-known practice in the art to make a reflective polarizing sheet by using a reflective polarizer formed from multiple resin layers by refractive index matching and mismatching in different directions as evidenced by ‘823 ([0021]-[0029]). In light of these teachings, one of ordinary skill in the art would have used a reflective polarizer formed from multiple resin layers as known in the art, by matching and mismatching the refractive index in different direction as set forth in the present claim 11, to render a reflective polarizing plate having desired optical properties. 

Response to Arguments
Applicant's arguments filed on 12/02/2021 have been fully considered but they are moot in view of the new ground of rejection in light of Applicant’s amendment. Arguments which are still deemed relevant are addressed below.
Applicant argues that cited prior art does not teach the properties as recited in the amended claim 1 and the presently claimed optical polyester film shows unexpected improvement to prevent color distortion such as rainbow strains. However, the examiner’s position is that the cited references teach an optical polyester film which has stretching ratios in both longitudinal direction and transverse direction within the 
For the reasons set forth above and of record, the claims stand properly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782